El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Ramón Donato García fue declarado culpable por la Corte de Distrito de Arecibo del delito de falsificación, cuyo delito, según se alega en la acusación, consiste-de *435haber pasado fraudulentamente una moneda falsificada á Julio Castaing. El acusado fué juzgado y condenado á tres años de presidio con trabajos forzados, y al pago de las costas.
Se celebró el juicio en esta corte el día 22 de noviembre de 1905, sin que el demandado tuviera abogado defensor. La acusación presentada en esta causa á la letra dice:
“En el nombre y por la autoridad de El Pueblo de Puerto Rico. —Estados' Unidos de América, — El Presidente de los E.E. U.U. S.S. —El Pueblo de Puerto Rico. — Contra Ramón Donato García. — •Fis-calía. — No. 82. — Bn la Corte de Distrito de Arecibo á ocho de junio de mil novecientos cinco. — El Fiscal formula .acusación contra Ramón Donato García, por .el delito de falsificación (felony) come-tido como sigue: En Utuado, .del Distrito Judicial del Distrito de Arecibo, allá por el 14 de mayo último, el acusado Ramón Donato García, tenía en su poder una moneda imitando las de plata de una peseta y el cuño de las de los E.E. U.U. 'de Norte América, (fue tienen circulación en esta Isla, la que maliciosa y criminalmente puso en circulación y defraudando así á Julio Castaing. Este he-cho es contrario á la ley para tal caso prevista, y á la paz y digni-dad de “El Pueblo devPuerto Rico.” Pedro de Aldrey, Fiscal del Distrito. La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento, por el Juez Instructor, cre-yendo solemnemente que existe justa causa para presentarla al Tribunal. Pedro de Aldrey, Fiscal del Distrito. — Jurado y firmado ante mí, hoy día ocho de Junio de 1905. — E. Fernández Yanga, Secre-tario del Tribunal de Distrito. ’ ’
Aparece que la acusación fué formulada de acuerdo con la sección 420 del Código Penal, la que dice así:
“Incurrirá en falsificación toda persona que falsificare cualquiera moneda acuñada de oro ó plata, corriente en Puerto Rico, ó cual-quiera especie de oro en polvo, oro ó plata en pasta, barras, masas, grano ó pepitas, ó que vendiere, pasare ó diere en pago' tal oro ó plata falsificada, ó permitiere, hiciere ó consiguiere que se Agenda, circule, ó pase, con el propósito de defraudar á cualquiera persona, sabiendo que dicha moneda, pasta, polvo ó pepita de oro ó plata es una falsificación.”
De esta sección resulta claro que uno de los elementos *436esenciales del delito es “el propósito de defraudar a cual- ■ quiera persona sabiendo que dicba moneda es una taisx-ñcación.” Es muy dudoso si el propósito de defraudar se lia alegado de manera suficiente en la'acusación, me-diante el uso de las palabras, “la que maliciosa^y cri-minalmente puso en circulación y defraudando asi a J u-lio Castaing.” Aún concediendo que el uso de las pala-bras “maliciosa y criminalmente” podría cumplir con. los requisitos de la ley con respecto al propósito criminal, sin embargo, dichas palabras no excusan de la necesidad de alegar que el demandado sabía que la moneda era falsificada. Las palabras “maliciosa y criminalmente son de sentido demasiado general liara hacer innecesario acusar al procesado de tal conocimiento. Unites States v. Carll, relatado en 105 U. S. en la página 611 de dicho to-mo, es un caso aplicable.
En dicha caüsa se presentó en la corte de circuito una acusación fundada en la sección 5431 de los estatutos íevi-sados, por la que queda i>rescrito que, “toda persona que, con propósito de defraudar, pasare, pusiere en cii dila-ción, publicare ó vendiere cualquiera garantía ú otra obli-gación de los Estados Unidos, falsificada, alteiada, o fal-samente hecha, será castigada con una multa que no exce-da de cinco mil dollars, y por prisión con trabajos forza-dos, 0113^0 término máximo será quince anos. ’ ’
En cada uno de los cargos formulados en la acusación se alegó que el procesado, en cierto tiempo y sitio “malva-damente” y con el propósito de defraudar al Banco deda Metrópoli, cuyo Banco es una corporación organizada con arreglo á las leyes del Estado de Nueva York, pasó, puso en circulación, y público contra dicho Banco de la Metrópoli, una obligación y garantía de los Estados Uni-dos, falsamente hecha, falsificada, y alterada (el conte-nido de cuya garantía se reprodujo en la acusación) contra la paz y contrario al texto de la ley.
*437. Se verá que la acusación se formula en las mismas pa-labras de la ley. No obstante, el juez señor Gray, al emi-tir el dictámen de la corte, dijo: “que el conocimiento de que el instrumento era falsificado” era necesario para constituir el delito. También se verá que en la acusación en aquel caso, se usaron las palabras “malvadamente” y con el propósito de “defraudar” y “falsamente”. . La American & English. Enciclopedia of Law, tomo 4, página 340, expresa la misma doctrina.
En el presénte (taso nuestras propias leyes prescriben que uno de los elementos esenciales del delito es el cono-cimiento de la falsificación. Por lo tanto, en el presente caso debíanos resolver que la acusación no es buena, y co-mo la sentencia de la corte inferior fué fundada én una acusación fatalmente defectuosa, debe ser revocada.

Revocada.

Jueces concurrentes: Sim Presidente Quiñones- y Asociados, Hernández, Eigueras y MacLeary.